       Case 5:17-cv-00220-LHK Document 1094 Filed 01/03/19 Page 1 of 2



1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                            NORTHERN DISTRICT OF CALIFORNIA

10                                       SAN JOSE DIVISION

11

12   FEDERAL TRADE COMMISSION,                          )   Case No. 5:17-cv-00220-LHK
                                                        )
13              Plaintiff,                              )
                                                        )   [PROPOSED] ORDER GRANTING
14         v.                                           )   HUAWEI’S MOTION TO SEAL
15                                                      )   CERTAIN TRIAL TESTIMONY AND
     QUALCOMM INCORPORATED,                             )   EXHIBITS (DKT. 1089)
16                                                      )
                Defendant.
                                                        )
17                                                      )
18                                                      )

19

20

21

22

23

24

25

26

27

28
                                                    1
                             [PROPOSED] ORDER GRANTING HUAWEI’S MOTION TO SEAL
                                         CASE NO. 5:17-CV-00220-LHK
         Case 5:17-cv-00220-LHK Document 1094 Filed 01/03/19 Page 2 of 2



 1           Before the Court is third-party Huawei Device USA, Inc.’s (“Huawei”) motion to permit

 2   sealing of certain trial testimony and exhibits that contain Huawei confidential information (Dkt.

 3   1089). Having considered Huawei’s motion and the accompanying Declaration of Steven M.

 4   Geiszler, the Court finds that Huawei has provided compelling reasons for sealing the requested

 5   information. Accordingly, Huawei’s motion is GRANTED. The following documents or portions

 6   thereof shall not be disclosed publicly at trial.

 7
       Document        Party         Portions to be Sealed             Relevant          Disposition
 8
                     Claiming                                          Standard
 9                 Confidentiality                                    for Sealing
      Deposition   Huawei          47:17-48:14; 70:3-5;               Compelling
10    Testimony of                 70:8-9; 70:12-15; 70:20-           reasons
      Nanfen                       23; 116:7-8; 116:13-16;
11    (Nancy) Yu                   116:19-20; 121:6-11;
      (“Yu                         122:5-11; 122:21-123:1;
12
      Deposition”)                 132:13-24; 160:22-161:7;
13                                 162:2-5; 185:7-186:4;
                                   195:23-196:13; 218:2-7;
14                                 218:18-21
      CX-1101      Huawei          Pages 2-3 (Huawei-                 Compelling
15                                 Qualcomm-00012572 to               reasons
16                                 73)
      JX-022       Huawei          Entire document                    Compelling
17                                                                    reasons
      JX-027           Huawei              Entire document            Compelling
18                                                                    reasons
      JX-097           Huawei              Entire document            Compelling
19
                                                                      reasons
20    JX-098           Huawei              Entire document            Compelling
                                                                      reasons
21

22           IT IS SO ORDERED.

23

24    Dated: _                    , 2019
                                                         Honorable Lucy H. Koh
25

26

27

28
                                                          2
                                [PROPOSED] ORDER GRANTING HUAWEI’S MOTION TO SEAL
                                            CASE NO. 5:17-CV-00220-LHK
